Citation Nr: 1643608	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) for bilateral hearing loss, in excess of 0 percent from February 10, 2012 to March 10, 2016, and in excess of 10 percent from March 10, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The Veteran, who is the appellant in this case, served on active duty from April 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss, initially assigning a noncompensable (0 percent) disability rating effective February 10, 2012.  A September 2016 rating decision assigned a 10 percent disability rating for the bilateral hearing loss disability from March 10, 2016.  Although a higher rating has been assigned for the bilateral hearing loss disability for part of the initial rating period on appeal, as reflected in September 2016 rating decision, the issue remains in appellate status as the maximum rating has not been assigned for the bilateral hearing loss disability for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.   
 
In March 2016, the Veteran and spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

In April 2016, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with a VA examination.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the April 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The appeal is REMANDED to the AOJ. 


REMAND

Initial Rating for Bilateral Hearing Loss

Pursuant to VA's duty to assist, VA will obtain relevant records in the custody of a Federal department or agency (e.g., VA treatment records) as well as records not in Federal custody (e.g., private medical records).  38 C.F.R. § 3.159(c)(1), (2) (2015).  After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues on appeal.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the issues on appeal.  

The record reflects that the Veteran provided copies of VA audiology consultation records dated June 17, 2015 and June 21, 2015, which provide that puretone audiometric numbers and speech recognition scores are available in CPRS Tools/Audiogram Display; however, these June 2015 audiology testing results have not been associated with the Veteran's claims file.  Accordingly, the Board finds that a remand is necessary to obtain the June 2015 VA audiometric testing results and associate them with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the June 17, 2015 and June 21, 2015 audiology examination test results, including puretone audiometric numbers and speech recognition scores, that were conducted at the Kerrville VA Medical Center.  Efforts to obtain these records should be associated with the claims file and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  Any records obtained should be associated with the claims file.

2. The AOJ should request the Veteran to provide VA with the information and authorization necessary to obtain any outstanding treatment records for the service-connected bilateral hearing loss disability on appeal from February 2012 to the present.  The Veteran should provide the name and address of the provider as well as dates of treatment for the service-connected bilateral hearing loss disability.  

3. Thereafter, the AOJ should readjudicate the issue of a higher initial rating for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 






Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




